Citation Nr: 1758355	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  00-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left foot gunshot wound.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left foot gunshot wound.

3. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a right eye disability, to include as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2006.

6.  Entitlement to basic eligibility for Dependent's Educational Assistance under 38 U.S.C. Chapter 35 (DEA) to prior to August 31, 2006.

7.  Entitlement to an effective date earlier than August 31, 2006, for the award of service connection for PTSD.

8.  Entitlement to an initial rating in excess of 50 percent for service-connected PTSD.

9.  Entitlement to an effective date earlier than May 18, 2009, for the award of service connection for hyperparathyroidism.

10.  Entitlement to an initial rating in excess of 10 percent for service-connected hyperparathyroidism.

11.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.

12.  Entitlement to an effective date earlier than August 31, 2006, for the award of special monthly compensation (SMC) based on schedular housebound.

(The issue of entitlement to payment of attorney fees from past-due benefits resulting from a May 2007 rating decision is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's appeal was most recently addressed by the Board in April 2016.

In October 2017, the Veteran filed a notice of disagreement (NOD) with a March 2017 decision that denied additional benefits for dependents. Although a statement of the case (SOC) has not yet been issued, the Veterans Appeals Control and Locator System indicates that the AOJ is currently processing his appeal.  Therefore, the Board will defer further action on the pending appeal.

Conversely, with regard to issues 7 through 12 on the title pages, in May 2016, the AOJ issued a rating decision that, in pertinent part, granted service connection for PTSD, and assigned an initial 50 percent rating, effective August 31, 2006; granted service connection for hyperparathyroidism, and assigned an initial 10 percent rating, effective May 18, 2009; granted a separate 10 percent rating for service-connected hypertension, effective August 31, 2006; and awarded SMC based on schedular housebound, effective August 31, 2006.  Thereafter, in August 2016, the Veteran's attorney filed a notice of disagreement with the issues of the assigned rating and effective date associated with his service-connected PTSD; the assigned rating and effective date associated with his service-connected hyperparathyroidism; the assigned rating associated with his service-connected hypertension; and the assigned effective date for the award of SMC.  As will be discussed in further detail below, a statement of the case has not been provided as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, in April 2016, the Board issued a decision that, in pertinent part, denied the Veteran's claim for a rating in excess of 10 percent prior to January 18, 2001, for his service-connected left foot gunshot wound, but granted a 40 percent rating, but no higher, effective January 19, 2001.  The Board also assigned an earlier effective date for the award of service connection for his kidney condition, and assigned a 60 percent rating, effective March 18, 2003, and a 100 percent rating, effective August 31, 2006.  The Board also determined that the Veteran was not entitled to a separate compensable ratings for service-connected hypertension from March 18, 2003, to August 31, 2006, under 38 C.F.R. § 4.115 (2017).  In a May 2016 rating decision, the AOJ effectuated the Board's April 2016 decision with respect to these matters.

In August 2016, the Veteran's attorney filed a notice of disagreement with the May 2016 rating decision, arguing that the Veteran was entitled to an earlier effective dates for the award of a 60 percent disability rating and a 100 percent disability rating associated with his kidney disability; that he was entitled to an earlier effective date for the award of a 40 percent disability rating associated with his left foot gunshot wound; that he was entitled to a higher rating for his left foot gunshot wound; and that he was entitled to a separate compensable rating for service-connected hypertension prior to August 31, 2006.

A notice of disagreement may only be filed with respect to "an adjudicative determination by the agency of original jurisdiction."  38 C.F.R. § 20.201 (2017).  The Veteran may not challenge the merits of the Board's decision by way of disagreement with a rating decision issued by the AOJ which simply implements the Board's decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("a RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.").  Because the Board, in its April 2016 decision, addressed the effective dates and assigned ratings associated with the Veteran's kidney disability; effective dates and assigned ratings associated with his left foot gunshot wound; and whether a separate compensable rating was warranted for service-connected hypertension prior to August 31, 2006, these issues have already been adjudicated by the Board.  Accordingly, these issues are not on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Knee Disability

In April 2016, the Board remanded the Veteran's claim for service connection for a bilateral knee disabilities so that he could be afforded a VA examination to determine whether any bilateral knee disability was related to his military service or secondary to his service-connected left foot gunshot wound.  The Board also instructed the examiner to acknowledge the Veteran's reports of the onset and continuity of bilateral knee symptoms in formulating any opinion.

In February 2017, the Veteran underwent a VA examination.  He was diagnosed with bilateral knee osteoarthritis, and a patellar or quadriceps tendon rupture in 1999.  The examiner noted his reports of an in-service injury to his knees, a post-service injury to his right knee in 1999, and his in-service gunshot wound to his left foot.  Ultimately, the examiner opined that it was less likely than not that the Veteran's bilateral knee disabilities were related to his military service.  The examiner reasoned that, despite his report of an in-service injury, there was no evidence of treatment following service until 1999.  The examiner also noted that he had worked from 1977 to 2001 in a position that required walking and lifting.  With regard to secondary service connection, the examiner opined that it was less likely than not that the Veteran's bilateral knee disabilities were proximately due to or the result of his service-connected left foot gunshot wound.  The examiner reasoned that, because there were no symptoms associated with the Veteran's left foot, it would not impose additional stress on his knees.

Unfortunately, the opinion provided is inadequate.  Initially, with regard to direct service connection, the examination report fails to reflect any consideration of the Veteran's lay statements concerning any knee symptoms following service; instead, the examiner merely relies on the absence of any post-service treatment for his knees until 1999.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).  Furthermore, the examination is inadequate because it did not clearly address whether his service-connected left foot gunshot wound aggravated his bilateral knee disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Finally, although the examiner noted that the Veteran's left foot was normal at the time of the examination and, therefore, did not put additional stress on his knees, the examiner failed to address whether the service-connected left foot gunshot wound had affected his knees in the past.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Thus, to ensure that an opinion is obtained that adequately considers the Veteran's statements; he should be scheduled for a new VA examination by a different VA examiner.

Right Eye Disability

In April 2016, the Board remanded the Veteran's claim for service connection for a right eye disability so that he could be afforded a VA examination to determine whether his right eye disability was related to his military service or secondary to his service-connected disabilities, including, but not limited to, hypertension and hyperparathyroidism.  The Board also instructed the examiner to acknowledge the Veteran's reports of the onset and continuity of right eye symptoms in formulating any opinion.

In January 2017, the Veteran underwent a VA examination, at which time he was diagnosed with borderline glaucoma and nuclear sclerotic cataracts in the right eye.  Ultimately, the examiner opined that his eye disabilities were less likely than not related to his military service.  The examiner reasoned that glaucoma occurred in the normal population and could be hereditary, and that the Veteran's mother was treated for glaucoma.  With regard to cataracts, the examiner reasoned that such occurred in the general population and were due to aging.  With regard to secondary service connection, the examiner opined that his disabilities were less likely than not secondary to his service-connected hypertension and/or hyperparathyroidism because there was no medical evidence demonstrating a link between his eye disabilities and hypertension and/or hyperparathyroidism.

Unfortunately, the opinion provided is inadequate.  Initially, with regard to direct service connection, the examination report fails to reflect any consideration of the Veteran's lay statements concerning any in-service and post-service symptoms, and instead relies exclusively on the fact that glaucoma and cataracts occur in the general population.  See Dalton, supra.  Furthermore, with regard to secondary service connection, the examiner only discussed whether the Veteran's right eye disability was secondary to his hypertension and hyperparathyroidism, and did not address whether his right eye disability was secondary to his other service-connected disabilities.  See Nieves-, supra; see also Stefl, supra.

Thus, to ensure that an opinion is obtained that adequately considers the Veteran's lay statements; he should once again be scheduled for a new VA examination by a different VA examiner.  See Barr, supra.

Acquired Psychiatric Disability Other Than PTSD

In April 2016, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD so that the Veteran could be afforded a VA examination to determine whether he had a psychiatric disability other than PTSD, and to determine whether such was directly related to his military service or secondary to his service-connected disabilities.  The Board instructed the examiner to address the previously diagnosed psychiatric disabilities of record, and whether those diagnoses had resolved or whether they were made in error.  
See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

In February 2017, the Veteran underwent a VA examination.  The examiner noted that VA treatment records were silent for any mental health treatment since November 2010.  After a complete examination, the examiner stated that the Veteran did not meet the criteria for any mental disability other than PTSD.

As noted in the prior remand, review of the record demonstrates other diagnosed acquired psychiatric disabilities during the appeal period.  For example, a June 2007 VA Mental Health Note notes a diagnosis of anxiety, not otherwise specified (NOS), and an August 2007 VA Mental Health Note notes a diagnosis of depression, NOS.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.

Here, despite the Board's instruction, the examiner failed to address the prior diagnoses.  Significantly, it appears that the examiner only reviewed VA treatment records from November 2010, and did not review other pertinent VA treatment records.  Because the February 2017 does not appear to be based upon an adequate consideration of all pertinent facts, including other documented diagnoses of record, an addendum opinion is necessary.  See Barr, supra.
Manlincon

As noted in the introduction, a May 2016 rating decision granted service connection for PTSD, and assigned an initial 50 percent rating, effective August 31, 2006; granted service connection for hyperparathyroidism, and assigned an initial 10 percent rating, effective May 18, 2009; granted a separate 10 percent rating for service-connected hypertension, effective August 31, 2006; and awarded SMC based on schedular housebound, effective August 31, 2006.  Thereafter, in August 2016, the Veteran's attorney filed a timely and adequate notice of disagreement with the following issues: the assigned rating and effective date associated with his service-connected PTSD; the assigned rating and effective date associated with his service-connected hyperparathyroidism; and the assigned rating associated with his service-connected hypertension; and the assigned effective date for the award of SMC.  See 38 C.F.R. § 20.201 (2017).  However, a statement of the case has not been issued yet, and the AOJ has not acknowledged the August 2016 notice of disagreement.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2017).  Thus, a remand for the issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU and DEA

Finally, as noted in the April 2016 Board decision, the issue of entitlement to TDIU and DEA prior to August 31, 2006, are inextricably intertwined with the service connection claims on appeal, as well as the effective dates and initial ratings assigned to the Veteran's PTSD and hyperparathyroidism.  As his service connection claims are being remanded, and he has initiated appeals concerning the effective dates and initial ratings assigned to the Veteran's PTSD and hyperparathyroidism, these issues are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).  As such, adjudication of entitlement to TDIU and DEA prior to August 31, 2006, would be premature prior to the resolution of his other claims.

On remand, any updated VA treatment records should associated with the claims file.  Additionally, the Veteran should be afforded the opportunity to submit any additional evidence pertinent to his claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a statement of the case concerning the effective dates assigned for the awards of service connection for PTSD and hyperparathyroidism, and the award of SMC based on schedular housebound; and the ratings assigned to his service-connected PTSD, hyperparathyroidism, and hypertension.  Do not certify these issues to the Board, unless the Veteran perfects an appeal by submitting a timely substantive appeal.

2 After all available records have been obtained, schedule the Veteran for a new VA orthopedic examination by a medical professional other than the examiner who performed the February 2017 VA examination.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should answer the following questions:

a)  Is it at least as likely as not (a 50 percent or higher probability) that any bilateral knee disabilities had there onset in or are otherwise related to his military service.

b)  If not, is it at least as likely as not (a 50 percent or higher probability) that any bilateral knee disabilities were caused by his service-connected left foot gunshot wound?

c)  Is it at least as likely as not (a 50 percent or higher probability) that any bilateral knee disabilities were aggravated by his service-connected left foot gunshot wound?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

All opinions must be accompanied by supporting reasons. The examiner's opinion must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

4.  After all available records have been obtained, schedule the Veteran for a new VA eye examination by a medical professional other than the examiner who performed the January 2017 VA examination.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should answer the following questions:

a)  Is it at least as likely as not (a 50 percent or higher probability) that any right eye disability had its onset in or is otherwise related to his military service.

b)  If not, is it at least as likely as not (a 50 percent or higher probability) that any right eye disability was caused by any one of his service-connected disabilities?

c)  Is it at least as likely as not (a 50 percent or higher probability) that any right eye disability was aggravated by any of his service-connected disabilities?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

All opinions must be accompanied by supporting reasons. The examiner's opinion must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

5.  After all available records have been obtained, return the claims file to the VA examiner who conducted the February 2017 VA mental disability examination.  The record and a copy of this Remand must be reviewed by the examiner.  If the February 2017 VA examiner is not available, the claims file should be provided to a medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Identify any acquired psychiatric disabilities other than PTSD that have been diagnosed during the appeal period, such as, but not limited to, anxiety NOS and depression NOS.  If a previously diagnosed acquired disability is not currently present, the examiner should address whether the prior diagnosed disability has resolved, or whether the prior diagnosis was made in error.

b)  Is it at least as likely as not (a 50 percent or higher probability) that any acquired psychiatric disabilities other than PTSD had there onset in or are otherwise related to his military service?

c)  If not, is it at least as likely as not (a 50 percent or higher probability) that acquired psychiatric disabilities other than PTSD were caused by any service-connected disability?

d)  Is it at least as likely as not (a 50 percent or higher probability) that acquired psychiatric disabilities other than PTSD were aggravated by any service-connected disability?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

All opinions must be accompanied by supporting reasons.  The examiner's opinion must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

6.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


